DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11 – 21 of U.S. Patent No. 10,475,438.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 – 40 of the instant application are similar in scope and content of claims of the patent from the same applicant.
Here is a comparison between claim 31 of the instant applicant and claim 5 of the patent.
Instant Application 16/665,886
Patent 10,475,438
Comparison
31.  A system, comprising:
5. A system comprising:
Same
at least one processor;  at least one memory 

cause the system to:


receive text data including a first text portion and a 
second text portion, the first text portion representing a first plurality of words and the second text portion representing a second plurality of words;  
receive text data including a first text portion including a first plurality of words and a second text portion including a second plurality of words;
Similar
process the first text portion to determine first data corresponding to a 
representation of the first plurality of words;
process the first text portion of the text data to determine a first feature vector corresponding to first characteristics of the first text portion; and
Similar
process the second text 
portion to determine second data representing 


perform text-to-speech (TTS) processing using 
the first data and the second data to determine audio data corresponding to the first text portion.
process the second text portion of the text data to determine a second feature vector corresponding to second characteristics of the second text portion; and perform TTS processing using the second feature vector and the first text portion of the text data to determine second audio data corresponding to the first text portion.
Similar



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 – 24, 31 – 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US PAP 2015/0058019).
As per claims 21, 31, Chen teaches a computer-implemented method comprising:
receiving text data including a first text portion and a second text portion, the first text portion representing a first plurality of words and the second text portion representing a second plurality of words (“inputting text; dividing said inputted text into a sequence of acoustic units…with words as units”; paragraphs 45, 242);  
processing the first text portion to determine first data corresponding to a representation of the first plurality of words (“convert said sequence of acoustic units to a sequence of speech vectors using an acoustic model”; paragraph 52);  
processing the second text portion to determine second data representing context information corresponding to the second text portion(“convert said sequence of acoustic units to a sequence of speech vectors using an acoustic model”; paragraph 52);  and 
performing text-to-speech (TTS) processing using the first data and the second 
data to determine audio data corresponding to the first text portion (“extracting expressive features from said input text to form an expressive linguistic feature vector constructed in a first space; and mapping said expressive linguistic feature vector to an 
expressive synthesis feature vector which is constructed in a second space.”; paragraphs 48, 52). 

	As per claims 22, 32, Chen further disclose determining the first text portion and the second text portion correspond to a first contextual section, wherein the TTS processing uses the second data in response to the first text portion and the second text portion corresponding to the first contextual section (“determine at least some of said parameters relating to expression by: extracting expressive features from said input text to form an expressive linguistic feature vector constructed in a first space; and 
mapping said expressive linguistic feature vector to an expressive synthesis feature vector which is constructed in a second space.”; Paragraphs 60 - 62).

	As per claims 23, 33, Chen further disclose determining the first text portion and the second text portion correspond to a first dialogue section, wherein the TTS processing uses the second data in response to the first text portion and the second text portion corresponding to the first dialogue section (“The synthesis system shown in FIG. 21 comprises an expressive linguistic feature extraction block 401 which extracts an expressive feature vector from the response generated by the dialogue section in an expressive linguistic space 403 as described with reference to the training.”; paragraph 267). 

	As per claims 24, 34, Chen further disclose determining that the first text portion corresponds to a first paragraph; and determining that the second text portion corresponds to a second paragraph contiguous with the first paragraph, wherein the TTS processing uses the second data in response to the second text portion 
through "expressive synthesis feature extraction" block 257, and all the 
possible expressive synthesis features construct an expressive synthesis space”;  paragraphs 229 – 233). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 25, 28, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PAP 2015/0058019) in view of Spielberg et al. (US PAP 2014/0365860).
As per claims 25, 35, Chen does not specifically teach determining an indication corresponding to a paragraph break, wherein performing the TTS processing further uses the indication. 
Spielberg et al. disclose Text-to-speech converter 1603 converts the text document into audio file 1501, applying the voices set forth within the paragraph styles of the text document, as well as any relevant mappings from voice map 1606… the user may assign specific styles to paragraphs within the text document, to specify the voice to be used for the given paragraph during text-to-speech conversion.  In block 1704, the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform TTS based on paragraph break as taught by Spielberg et al. in Chen, because that would help provide an improved TTS system (paragraph 19).

As per claims 28, 38, Chen does not specifically teach determining that the first text portion corresponds to a chapter heading for a first chapter; determining that the second text portion corresponds to a text within the first chapter;  and determining an indication corresponding to a chapter heading pause, wherein performing the TTS processing further uses the indication.
Spielberg et al. disclose Text-to-speech converter 1603 converts the text document into audio file 1501, applying the voices set forth within the paragraph styles of the text document, as well as any relevant mappings from voice map 1606. Converter 
1603 may be configured to break the audio output into multiple audio files 1501 
(e.g., sections or chapters) to uphold a size limit for individual audio files…the user may assign specific styles to paragraphs within the text document, to specify the voice to be used for the given paragraph during text-to-speech conversion.  In block 1704, the user may optionally hardcode section or chapter breaks into the document (e.g., to instruct the text-to-speech converter where to begin a new audio file) [paragraphs 143, 147].
.

Allowable Subject Matter
8.	Claims 26, 27, 29, 30, 36, 37, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
As to claims 26, 36, the prior art made of record does no teach or suggest determining the first text portion and the second text portion correspond to a 
first contextual section;  receiving second text data including a third text portion representing a third plurality of words;  and determining the third text portion corresponds to a second contextual section different from the first contextual section, wherein the TTS processing does not use a representation of the third text portion. 

	As to claims 27, 37, the prior art made of record does no teach or suggest determining that a total of the first plurality of words and the second plurality of words exceeds a threshold number of words, wherein the TTS processing uses the second data in response to the total exceeding the threshold number of words. 



	As to claims 30, 40, the prior art made of record does no teach or suggest determining that a first total of the first plurality of words and the second plurality of words does not exceed a threshold number of words; receiving second text data including a third text portion representing a third plurality of words; determining that a second total of the first plurality of words, the second plurality of words, and the third plurality of words exceeds the threshold number of words; and processing the second text data to determine third data representing second context information corresponding to the third text portion, wherein the TTS processing further uses the third data in response to the second total exceeding the threshold number of words.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Sheehtman et al. teach statistical enhancement of speech output from a statistical text-to-speech synthesis system.  Cannistraro et al. teach switching between text data and audio data based on a mapping.  Ganong, III teaches identifying corresponding positions in different representations of a textual work. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.